[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is not material and would be competitively
harmful if publicly disclosed.

 

 

Exhibit 10.1

 

AMENDMENT NO. 1

to License Agreement

 

This AMENDMENT NO. 1 (this “Amendment”) is made effective as of January 25, 2019
(the “Amendment Effective Date”), by and between Vitae Pharmaceuticals, LLC
(formerly known as Vitae Pharmaceuticals, Inc.), a Delaware limited liability
company with a place of business at 5 Giralda Farms, Madison, New Jersey 07940
(“Licensor”) and Syndax Pharmaceuticals, Inc., a Delaware corporation with a
place of business at 35 Gatehouse Drive, Building D, Floor 3, Waltham,
Massachusetts 02451 (“Licensee”).

 

Reference is made to that license agreement by and between Licensor and Licensee
entered into as of October 13, 2017 (the “Agreement”). As of the Amendment
Effective Date, the Agreement is amended as set forth in this Amendment.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, and warranties set forth herein, intending to be legally bound,
the Parties agree to amend the Agreement as follows:

 

 

1.

The Parties agree to amend Section 5.3.1 of the Agreement by inserting the
following paragraph beneath Table 5.3.1:

 

“Notwithstanding the second sentence of Section 5.3.1, the Parties agree that,
solely for Development Milestone Events [*], payment of the applicable
Development Milestone Payments by Licensee to Licensor shall be due [*] after
receipt of a written invoice from Licensor specifying the achieved Development
Milestone Event and the corresponding Development Milestone Payment. Licensee
agrees that during the period beginning on the [*] following receipt of
Licensor’s invoice and the date, that Licensee pays each such Development
Milestone Payment to Licensor ([*] after receipt of the applicable invoice),
each such unpaid Development Milestone Payment [*], and Licensee shall include
such [*] with the payment of the applicable Development Milestone Payment.”

 

 

2.

The Parties agree to amend the addresses for notices to Licensor in Section 12.1
as follows:

 

“If to Licensor:

Vitae Pharmaceuticals, LLC

5 Giralda Farms

Madison, NJ 07940

Attention: General Counsel

 

 

--------------------------------------------------------------------------------

 

Copy to:

Allergan, Inc.

5 Giralda Farms

Madison, NJ 07940

Attention: General Counsel

 

Copy to (which will not constitute notice):

Ropes & Gray LLP

800 Boylston Street;

Prudential Tower Boston,

MA 02199

Attention: Marc A. Rubenstein Facsimile: (617) 235-0706

 

 

3.

Other than as expressly modified herein, the Agreement (including the Exhibits
thereto) remains unmodified and in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Amendment as of the Amendment Effective Date.

 

VITAE PHARMACEUTICALS, LLC

 

SYNDAX PHARMACEUTICALS, INC.

 

 

 

By:

/s/ A. Robert Bailey

 

By:

/s/ Luke J. Albrecht

 

Name: A. Robert D. Bailey

 

 

Name: Luke J. Albrecht

 

Title: President

 

 

Title: General Counsel

 

 